Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
In connection with two misbehavior reports, petitioner, an inmate at a State correctional facility, was found guilty of *693violating numerous prison disciplinary rules, including assaulting staff, creating a disturbance and making threats. Addressing petitioner’s challenge to the sufficiency of the evidence supporting the administrative determination, we find that the detailed misbehavior reports, the video tape and the testimony of the correction officers who escorted petitioner to a new cell provide substantial evidence supporting the determination of petitioner’s guilt (see, Matter of Ruffin v Coombe, 233 AD2d 729, 729-730). To the extent that petitioner challenges the veracity of the correction officers’ testimony, we note that credibility issues are for the Hearing Officer to resolve (see, Matter of Lee v McCoy, 233 AD2d 633). Petitioner’s remaining contentions, including his claim of Hearing Officer bias and the denial of his request for an adjournment, are either unpreserved for our review or have been reviewed and found to be without merit.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.